Cline, Judge:
This is an appeal for a reappraisement filed by the United States. - The merchandise involved consists of piano accordions imported from Stradella, Italy, the invoice being certified on August 17, 1939. The merchandise was appraised at the entered value.
When the case was called for trial there was no appearance on the part of the defendant. Counsel for the plaintiff called attention to a statement on the consular invoice reading as follows:
If sold in Italy these goods are subject to a scambio tax of 6%. Home market value taxes included in of 6% higher than the above-mentioned invoice price,,
In United States v. Fisher Scientific Co., Reap. Dec. 4219, the court held that, since a consular invoice is verified by the affidavit of the exporter, statements on such invoice “constitute some evidence of the facts stated therein.” In the case of United States v. A. J. Bracher & Co., Inc., Reap. Dec. 3392, it was held that a scambio tax, imposed by Italy on goods used for home consumption, is a part of the foreign value of the merchandise.
I am of opinion that the plaintiff has made out a prima facie case. It is obvious that the foreign value of the merchandise in this case is higher than the export value by 6 per centum, as stated on the invoice. Section 402 (a) of the Tariff Act of 1930 provides the basis to be used in appraisement as follows:
(a) Basis. For the purposes of this Act the value of imported merchandise shall be—
(1) The foreign value or the export value, whichever is higher.
I find that the foreign value of the merchandise in this case is higher than the export value or entered value, and, under the provisions of the statute, I appraise the merchandise at the foreign value, which is the entered unit value plus 6 per centum.